United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-1817
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                Joseph Eugene Oliver

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                            Submitted: October 23, 2019
                              Filed: October 29, 2019
                                   [Unpublished]
                                  ____________

Before COLLOTON, SHEPHERD, and ERICKSON, Circuit Judges.
                         ____________

PER CURIAM.

      Joseph Oliver appeals after the district court1 revoked his supervised release,
and sentenced him to 12 months and 1 day in prison and 2 years of supervised release.


      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.
His counsel has moved for leave to withdraw, and has filed a brief challenging the
sentence. Oliver has not filed a pro se brief.

       After careful review of the record, we conclude that the district court did not
abuse its discretion in sentencing Oliver, as it properly considered the 18 U.S.C.
§ 3553(a) factors; there was no indication that it overlooked a relevant factor, or
committed a clear error of judgment in weighing relevant factors, see United States
v. Miller, 557 F.3d 910, 915-18 (8th Cir. 2009) (substantive reasonableness of
revocation sentence is reviewed under deferential abuse-of-discretion standard); see
also United States v. White Face, 383 F.3d 733, 740 (8th Cir. 2004) (district court
need not mechanically list every § 3553(a) factor when sentencing defendant upon
revocation; all that is required is consideration of relevant matters and some reason
for court’s decision); and the sentence was within the advisory Guidelines range, and
below the statutory limit, see 18 U.S.C. § 3583(e)(3).

      Accordingly, we grant counsel’s motion to withdraw, and affirm.
                     ______________________________




                                         -2-